PER CURIAM.
William Plummer, Jr. seeks review of an order that disposed of his rule 3.800(a) motion. We remand for resentencing in connection with one point.
The trial court agreed with Plummer that the violent habitual offender and related mandatory minimum portion of his sentence should be stricken with respect to LT 04-11634. Brooks v. State, 837 So.2d 1125 (Fla. 4th DCA 2003). In so doing, the court did not determine that a resen-tencing hearing was required. We remand for the trial court to conduct a de novo sentencing hearing. See Ross v. State, 901 So.2d 252 (Fla. 4th DCA 2005); see also Tumblin v. State, 965 So.2d 354 (Fla. 4th DCA 2007); Granatino v. State, 965 So.2d 361 (Fla. 4th DCA 2007).
STONE, STEVENSON and TAYLOR, JJ., concur.